Plaintiff in error, Lon Peevy, was convicted of manslaughter in the first degree on an information charging him with the murder of Albert Finley, in Carter county, on the 20th day of January, 1917. On the 17th day of February, 1917, judgment was rendered and in accordance with the verdict of the jury he was sentenced to be imprisoned in the penitentiary for the term of five years. From the judgment an appeal was perfected by filing in this court on August 15, 1917, a petition in error with case-made. The plaintiff in error has filed a motion to dismiss his appeal. It is therefore considered and ordered that said appeal be and the same is hereby dismissed and the cause remanded to the district court of Carter county with direction to cause its judgment and sentence to be carried into execution.